Citation Nr: 0719177	
Decision Date: 06/26/07    Archive Date: 07/05/07

DOCKET NO.  05-29 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability. 

2.  Entitlement to service connection for a low back 
disability. 

3.  Entitlement to service connection for a right hand 
ligament disability. 

4.  Entitlement to service connection for hearing loss.   


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The veteran served on active duty from August 2000 to 
November 2002.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a September 2004 rating 
decision by the Department of Veterans Affairs (hereinafter 
VA) Regional Office in Newark, New Jersey (hereinafter RO).  


FINDINGS OF FACT

1.  The medical evidence does not show that the veteran has a 
right knee, low back, or right hand ligament disability as a 
result of service.  

2.  At the May 2006 hearing, the veteran withdrew his appeal 
with respect to his claim for service connection for hearing 
loss.  


CONCLUSIONS OF LAW

1.  Right knee, low back, and right hand ligament 
disabilities were not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2006). 
 
2.  The criteria for withdrawal of the substantive appeal by 
the veteran for the issue of entitlement to service 
connection for hearing loss have been met.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to notify and assist

With respect to the veteran's claims on appeal, VA has met 
the notification and assistance duties under applicable 
statute and regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2006).  With regard 
to the duty to notify, prior to initial adjudication, a 
letter dated in March 2004 satisfied the duty to notify 
provisions.  As for the duty to assist, the veteran's service 
medical records have been obtained and the veteran has been 
afforded a VA Compensation and Pension examination.  There is 
no indication in the record that additional evidence relevant 
to the issues decided herein is available and not part of the 
claims file.  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

A.  Right Knee, Low Back, and Right Hand Ligament 
Disabilities 

The law provides that service connection may be established 
for a disability resulting from disease or injury incurred in 
or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The veteran contends that he injured his right knee during 
basic training, but that he did not seek medical attention 
because he did not want to disrupt his training.  He also 
reported sustaining a back injury during service, as well as 
a right hand injury when he bent the hand "all the way 
back."  He testified that he received treatment during 
service for his right hand injury, and that he continued to 
have right knee, low back, and right hand disabilities.  As 
such, he contends that service connection for these disorders 
is warranted.    


The service medical records do not reflect treatment for 
right knee, low back, or right hand complaints.  After 
service, the veteran was afforded a VA examination in April 
2004.  The veteran informed the examiner that he had low back 
pain in boot camp in 2000 and that he had intermittent back 
pain since that time.  X-rays conducted of the lumbosacral 
spine were clinically negative.  Following an examination of 
the veteran, the diagnoses were "[l]umbar sprain, service 
connected in 2000" and mild chronic mechanical low back 
pain. 

With respect to the right knee, the veteran told the examiner 
in April 2004 that he had pain in the right knee during basic 
training but that he had no pain at the time of the 
examination.  The examination of the right knee revealed no 
abnormalities, and the diagnosis following the examination 
was "[r]ight knee pain, service connected, resolved."  With 
respect to the right hand, the veteran told the examiner that 
he fell on his outstretched hand in 2002 and he was given a 
right wrist splint which he wore for a month.  The 
examination of the right hand and wrist was within normal 
limits, and the diagnoses included "[r]ight wrist strain, 
service connected, resolved now."  

The "service connected" diagnoses rendered above, to the 
extent that they have any clinical significance, are based on 
the assertions of the veteran as to in-service 
symptomatology.  As such, they do not represent competent 
evidence.  See LeShore v. Brown, 8 Vet. App. 409 (1995) 
(finding that the filtering of the veteran's account of his 
military service through his physician does not transform the 
veteran's account into competent medical evidence, or an 
accurate account of those experiences, merely because the 
transcriber happens to be a medical professional.).  

As indicated, the service medical records are silent for the 
claimed disorders.  In addition, the April 2004 VA 
examination showed that there is not a current right knee or 
right hand disability.  "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability. . . .  In 
the absence of proof of present disability there can be no 
valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  With no evidence of a current disability, service 
connection for a right knee disorder and a right hand 
disorder is not warranted.  Moreover, although the April 2004 
examination found mechanical low back pain, pain is not a 
disability for VA purposes.  Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999) (holding that pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not constitute a disability for which service connection 
may be granted).  Accordingly, service connection for a low 
back disorder is not warranted.  

As for the assertions by the veteran that current right knee, 
low back, and right hand symptomatology is related to 
service, such assertions cannot be used to establish a claim, 
as a layperson is not qualified to render a medical opinion 
regarding the etiology of disorders and disabilities.  See 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992) (finding that 
competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).  As such, the Board finds that service connection 
for right knee, low back, and right hand disabilities is not 
warranted.  

Finally, in reaching the above decisions the Board considered 
the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the veteran's claims 
for service connection for right knee, low back, and right 
hand disabilities, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Hearing Loss 

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  

At the May 2006 hearing before the Board, the veteran 
indicated that he wished to withdraw his appeal with respect 
to the claim for service connection for bilateral hearing 
loss.  As a result, no allegations of error of fact or law 
remains before the Board for consideration with regard to 
this issue.  As such, the Board finds that the veteran has 
withdrawn his claim as to this issue, and accordingly, the 
Board does not have jurisdiction to review the appeal as to 
this issue.  


ORDER

Service connection for a right knee disability is denied.  

Service connection for a low back disability is denied.  

Service connection for a right hand ligament disability is 
denied.  

The claim for service connection for hearing loss is 
dismissed. 



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


